     Case 1:20-cv-00899-AWI-SKO Document 16 Filed 09/03/20 Page 1 of 5

 1   JAMES R. PATTERSON (SBN 211102)
     JENNIFER M. FRENCH (SBN 265422)
 2   PATTERSON LAW GROUP APC
     1350 Columbia Street, Suite 603
 3   Sacramento, California 921010
     Telephone:    (619) 756-6690
 4   Facsimile:    (619) 756-6991
     E-mail: jim@pattersonlawgroup.com
 5            jenn@pattersonlawgroup.com
 6   Attorneys for Plaintiffs
     ERIKA MUSSER and BROOKE BENNETT
 7

 8   LITTLER MENDELSON
     MATTHEW E. FARMER (SBN 190484)
 9   1865 Jamboree Road, Suite 800
     Irvine, CA 92612
10   Telephone: (559) 244-7500
     Facsimile: (559) 244-7525
11   E-mail: mfarmer@littler.com
12   Attorneys for Defendants
     CALIFORNIA DAIRIES, INC.
13
     [Additional Counsel on next page]
14
                                 UNITED STATES DISTRICT COURT
15
                                 EASTERN DISTRICT OF CALIFORNIA
16
                                         FRESNO DIVISION
17

18
     ERIKA MUSSER and BROOKE BENNETT,             Case No. 1:20-cv-00899-AWI-SKO
19   on behalf of themselves,
                                                  JOINT STIPULATION AND ORDER TO
20                 Plaintiffs,                    STAY THE ACTION PENDING THE
                                                  COMPLETION OF PRIVATE
21          v.                                    MEDIATION AND/OR ARBITRATION

22   CALIFORNIA DAIRIES, INC., a California
     Corporation; UNITED DAIRYMEN OF              (Doc. 14)
23   ARIZONA, an Arizona Corporation; KEITH
     MURFIELD, an individual and
24   DOES 1 through 50, inclusive,

25                     Defendants.

26
27

28
                                              1
     JOINT STIPULATION AND ORDER TO STAY ACTION                   Musser, et al. v. CA Dairies, et al.
                                                              Case No.: 1:20-cv-00899-AWI-SKO
     Case 1:20-cv-00899-AWI-SKO Document 16 Filed 09/03/20 Page 2 of 5

 1   JACKSON LEWIS P.C.
     DOUGLAS M. EGBERT (SBN 265062)
 2   400 Capitol Mall, Suite 1600
     Sacramento, CA 95814
 3   Telephone: (916) 341-0404
     Facsimile: (916) 341-0141
 4   E-mail: douglas.egbert@jacksonlewis.com
 5   Attorneys for Defendants
     UNITED DAIRYMEN OF ARIZONA and
 6   KEITH MURFIELD
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                               2
      JOINT STIPULATION AND ORDER TO STAY ACTION            Musser, et al. v. CA Dairies, et al.
                                                        Case No.: 1:20-cv-00899-AWI-SKO
     Case 1:20-cv-00899-AWI-SKO Document 16 Filed 09/03/20 Page 3 of 5

 1   TO THE HONORABLE COURT:
 2           Erika Musser and Brooke Bennett (collectively the “Plaintiffs”), California Dairies, Inc.
 3   (“CDI”), United Dairymen of Arizona (“UDA”), and Keith Murfield (“Murfield”) (CDI, UDA, and
 4   Murfield collectively the “Defendants”) (Plaintiffs and Defendants collectively the “Parties”), by
 5   and through their respective counsel of record, submit this Joint Stipulation and [Proposed] Order
 6   to Stay the Action Pending the Completion of Private Mediation and/or Arbitration (“Stipulation”)
 7   and respectfully request the Court issue an Order consistent with this Stipulation.
 8           WHEREAS, Plaintiffs filed their Complaint and Demand for Jury Trial (“Complaint”) in
 9   the Superior Court in Tulare County on or about May 22, 2020;
10           WHEREAS, CDI removed this action to this Court on or about June 26, 2020;
11           WHEREAS, Plaintiff Musser agrees to dismiss her Complaint and all causes of action
12   against CDI with prejudice;
13           WHEREAS, the Parties will engage in good faith settlement negotiations with respected
14   private mediator Vivien Williamson on December 15, 2020;
15           WHEREAS, should mediation not be successful, the Parties agree to separately arbitrate
16   Plaintiffs’ claims; Specifically, Plaintiff Bennett will arbitrate her claims against CDI pursuant to
17   an arbitration agreement she entered with CDI during her employment, and Plaintiffs and
18   Defendants UDA and Murfield will separately arbitrate Plaintiffs’ claims subject to a stipulation to
19   proceed to arbitration;
20           WHEREAS, the Plaintiff Bennett and CDI arbitration shall be binding and proceed in
21   accord with the arbitration agreement attached hereto as Exhibit “A”;
22           WHEREAS, Plaintiffs and Defendants UDA and Murfield have entered into an agreement
23   to toll the statute of limitations and other time-based defenses Defendants UDA and Murfield may
24   have to Plaintiffs’ claims to allow time for the Parties to complete the mediation before initiating
25   arbitration, if necessary;
26           WHEREAS, the Parties agree good cause exists to stay this action until completion of the
27   mediation and/or the arbitrations contemplated herein, and that such stay will promote judicial
28   economy and prevent the Parties from incurring unnecessary costs and fees;
                                               3
      JOINT STIPULATION AND ORDER TO STAY ACTION                             Musser, et al. v. CA Dairies, et al.
                                                                         Case No.: 1:20-cv-00899-AWI-SKO
     Case 1:20-cv-00899-AWI-SKO Document 16 Filed 09/03/20 Page 4 of 5

 1          WHEREAS, the Parties will update the Court within 30 days of resolution of the matter,
 2   whether by mediation or arbitration(s);
 3          IT IS HEREBY STIPULATED AS FOLLOWS:
 4          1.      Plaintiff Musser’s causes of action against CDI are hereby dismissed with prejudice;
 5          2.      The case will be stayed pending the completion of mediation and/or arbitration(s);
 6          3.      Within 30 calendar days of completing mediation and/or arbitration(s), the Parties
 7                  shall jointly notify the Court regarding the conclusion of the matter.
 8          Based on the foregoing, the Parties respectfully request the Court to stay this action pending
 9   the completion of mediation and/or arbitration.
10   Dated: August 28, 2020                PATTERSON LAW GROUP, APC
11

12                                         By: /s/ James R. Patterson (as authorized on August 28, 2020)
                                                   James R. Patterson
13
                                           Attorneys for Plaintiffs
14                                         ERIKA MUSSER and BROOKE BENNETT
15

16   Dated: August 28, 2020                LITTLER MENDELSON
17

18                                         By: /s/ Matthew E. Farmer (as authorized on August 28, 2020)
                                                   Matthew E. Farmer
19
                                           Attorneys for Defendant
20                                         CALIFORNIA DAIRIES, INC.
21

22   Dated: August 28, 2020                JACKSON LEWIS P.C.
23

24                                         By: /s/ Douglas M. Egbert
                                                   Douglas M. Egbert
25

26                                         Attorneys for Defendants
                                           UNITED DAIRYMEN OF ARIZONA and
27                                         KEITH MURFIELD
28
                                               4
      JOINT STIPULATION AND ORDER TO STAY ACTION                                Musser, et al. v. CA Dairies, et al.
                                                                            Case No.: 1:20-cv-00899-AWI-SKO
     Case 1:20-cv-00899-AWI-SKO Document 16 Filed 09/03/20 Page 5 of 5

 1                                                   ORDER
 2            Upon review of the above Stipulation (Doc. 14) and good cause appearing therefor, IT IS
 3   HEREBY ORDERED AS FOLLOWS:
 4            1.      Plaintiff Erika Musser’s causes of action against Defendant California Dairies, Inc.
 5                    (“CDI”) are hereby dismissed with prejudice;
 6            2.      This action is stayed pending the parties’ completion of mediation and/or
 7                    arbitration(s);
 8            3.      Plaintiff Brooke Bennett and Defendant CDI’s arbitration shall be binding and
 9                    proceed in accord with the terms and conditions of the parties’ arbitration
10                    agreement; and
11            4.      Within 30 calendar days of completing mediation and/or arbitration(s), the parties
12                    shall file a joint status report apprising the Court regarding the status of the matter.
13   IT IS SO ORDERED.
14

15
     Dated:        September 3, 2020                                 /s/   Sheila K. Oberto                   .
                                                          UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26
27

28
                                               5
      JOINT STIPULATION AND ORDER TO STAY ACTION                                 Musser, et al. v. CA Dairies, et al.
                                                                             Case No.: 1:20-cv-00899-AWI-SKO
